46. 2008 discharge: EU general budget, European Parliament
on behalf of the S&D Group. - Mr President, we wish to move an oral amendment to the first part of this amendment.
The text would read as follows: 'Is of the opinion that, within an efficient and effective corporate governance system, due attention must be paid to the role of management; takes the view that Directors-General, Directors and Heads of Unit should be selected on the basis of merit taking into account equal opportunities and geographical balance...'.
So the oral amendment is to insert 'taking into account equal opportunities and geographical balance' after the word 'merit'.
(DE) Mr President, for the purposes of clarification, can I ask whether we have just voted on Amendment 6 with or without the oral amendment?